Exhibit 10.20 to 2003 10-K

 

PROMISSORY NOTE

 

$55,500,000.00

 

November 7, 2003

Cincinnati, Ohio

Loan No. 5535

 

1. Promise to Pay.

 

FOR VALUE RECEIVED, the undersigned, ASSET OHIO FOURTH STREET LLC, an Ohio
limited liability company (“Borrower”), having an address c/o Convergys
Corporation, Atrium One, 19th Floor, 201 East Fourth Street, Cincinnati, Ohio
45202, promises to pay in lawful money of the United States of America to the
order of GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY, a Delaware corporation
(“Lender”), at the office of 707 East Main Street, Suite 1300-A, Richmond,
Virginia 23219-3310, or such other place either within or without the State of
Virginia as Lender may designate in writing from time to time, the principal sum
of FIFTY-FIVE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($55,500,000.00),
with interest from the date hereof on the unpaid principal balance at the rate
set forth below.

 

2. Interest.

 

(a) Interest shall accrue on the unpaid principal balance of this Note at an
adjustable rate as follows:

 

(i) During the Initial Rate Period, the rate of interest shall be TWO AND
THIRTY-ONE HUNDREDTHS PERCENT (2.31%) per annum. The term “Initial Rate Period”
means the approximately three (3) month period of time beginning on the date
hereof and extending through and including February 28, 2003.

 

(ii) On the first Rate Adjustment Date and on each succeeding Rate Adjustment
Date until this Note is paid in full, the rate of interest shall be adjusted to
a rate per annum equal to the Index as of five (5) business days prior to the
Rate Adjustment Date, plus ONE AND FIFTEEN HUNDREDTHS PERCENT (1.15%) per annum.
The “Index” means the three (3) month average offered rate for United States
Dollars on the Bridge Telerate, Inc. service or any successor service which
displays the London Interbank Offered Rates of major banks for United States
Dollar Deposits. The rate of interest, as adjusted under this subparagraph (ii),
shall take effect on the date of adjustment and shall remain in effect through
the day immediately preceding the next succeeding Rate Adjustment Date. For
purposes hereof, March 1, 2004 shall be the first “Rate Adjustment Date”, and
the remaining Rate Adjustment Dates shall be each succeeding June 1st, September
1st, and December 1st through the Maturity Date (defined below).

 

(b) If the Index shall cease to be available or to be so designated and there is
no successor index thereto, the Index shall be replaced by a comparable index
selected by Lender in the exercise of its reasonable business judgment.

 



--------------------------------------------------------------------------------

3. Payments and Term.

 

(a) Principal and interest shall be due and payable as follows:

 

(i) A payment of all interest to accrue hereon from the Disbursement Date to and
including the last day of the month during which the Disbursement Date occurs
shall be due and payable on the Disbursement Date. For purposes of this Note,
the “Disbursement Date” shall be the date on which disbursement of loan proceeds
occurs.

 

(ii) Monthly payments of principal and interest in the sum of FIVE HUNDRED
EIGHTEEN THOUSAND FOUR HUNDRED SEVENTEEN AND 00/100 DOLLARS ($518,417.00) each
shall be due and payable on the first day of each calendar month, commencing on
the first day of the second calendar month following the Disbursement Date and
continuing on the first day of each calendar month thereafter to and including
the first Rate Adjustment Date.

 

(iii) On the first day of the first calendar month following the first Rate
Adjustment Date and on the first day of each calendar month thereafter to the
Maturity Date, a monthly payment of principal and interest, determined in
accordance with this paragraph, shall be due and payable. On the first Rate
Adjustment Date and on each succeeding Rate Adjustment Date thereafter until
this Note is paid in full, the monthly payment shall be adjusted to that amount
which would be sufficient to amortize the then-remaining principal balance
hereon at the interest rate (as adjusted on said Rate Adjustment Date) over the
balance of the Amortization Period. The monthly payment, as so adjusted on a
Rate Adjustment Date, shall be due and payable beginning with the first monthly
payment due after said Rate Adjustment Date and continuing on the first day of
each calendar month thereafter to and including the next succeeding Rate
Adjustment Date. For purposes of this Note, the term “Amortization Period” means
the ten (10) year period beginning on December, 2003.

 

(iv) The entire indebtedness evidenced by this Note, if not sooner paid, shall
be due and payable on December 1, 2013 (the “Maturity Date”).

 

(b) All payments on account of the indebtedness evidenced by this Note shall be
first applied to interest, costs and prepayment fees (if any) and then to
principal. Interest shall be computed on the basis of a 360-day year consisting
of twelve 30-day months, except that interest for a portion of a month (such as
may be required under paragraph (a) of this “Payments and Term” section) shall
be computed on the basis of a 365-day year (or a 366-day year during a leap
year).

 

2



--------------------------------------------------------------------------------

4. Prepayment.

 

(a) This Note may be prepaid, in whole or in part, upon thirty (30) days prior
written notice to Lender, and upon payment, in addition to the principal amount
prepaid (and if prepaid in whole, accrued interest and all other sums due under
the terms hereof), a prepayment premium (“Premium”), equal to and calculated in
accordance with the following schedule:

 

Loan Year

--------------------------------------------------------------------------------

  

Prepayment Premium

--------------------------------------------------------------------------------

     (Percent of Principal Prepaid)

One(l)

   2.00%

Two (2)

   0.50%

and thereafter

   None

 

(b) Any partial prepayment shall be applied upon payments due hereon in the
inverse order of their respective due dates.

 

(c) For purposes of this Note, the term “Loan Year” means each successive period
of twelve (12) months, with the first such period beginning on December 1, 2003.

 

5. Restrictions on Transfer and Encumbrance.

 

Reference is hereby made to Article 4 (Restrictions on Transfer or Encumbrance)
of the Mortgage (defined in Paragraph 9 below), the terms and provisions of
which are incorporated herein as if set forth in full herein.

 

6. Default.

 

(a) The occurrence of any one or more of the following shall constitute an
“Event of Default” under this Note:

 

(i) Borrower’s failure to make any payment of principal or interest when due
hereon, followed by Borrower’s failure to make such payment within ten (10) days
after written notice thereof given to Borrower by Lender; provided, however,
that Lender shall not be obligated to give Borrower written notice prior to
exercising its remedies with respect to such default if Lender had previously
given Borrower during that calendar year a notice of default for failure to make
a payment of principal or interest hereon.

 

(ii) Borrower’s failure to perform any other obligation under this Note when
required, followed by Borrower’s failure to so perform such obligation within
thirty (30) days after written notice thereof given to Borrower by Lender;
provided, however, that if performance cannot be completed within such thirty
(30) day period, Borrower must commence such performance within such thirty (30)
day period and complete the same within ninety (90) days following the delivery
of such notice.

 

(iii) The occurrence of any other event of default under the Mortgage referred
to in the “Security; Loan Documents” section below.

 

(b) Time is of the essence. Upon the occurrence of an Event of Default under
this Note, (i) the entire principal balance hereof and all accrued interest
shall, at the option of Lender, without notice, bear interest at a rate from
time to time equal to five (5) percentage points over what would otherwise be
this Note rate (or the maximum rate permitted by applicable law if that is less)
from the date of the Event of Default until the Event of Default is cured and
(ii) the entire principal balance hereof and all accrued interest shall, at the
option of Lender, immediately become due and payable, without notice. Lender’s
failure to exercise any option hereunder shall

 

3



--------------------------------------------------------------------------------

not constitute a waiver of the right to exercise the same in the event of any
subsequent Event of Default.

 

Borrower acknowledges that, during the period of time that any payment of
principal, interest or other amount due under this Note is delinquent, Lender
will incur costs, expenses and losses attributable to such things as its loss of
use of the moneys due and to the adverse impact on its ability to meet its other
obligations and to avail itself of other opportunities. Borrower further
acknowledges that the exact amount of the costs, expenses and losses would be
extremely difficult or impractical to ascertain. Borrower and Lender agree that
the increased rate of interest provided for in clause (b)(i) above represents a
fair and reasonable estimate of the costs, expenses and losses Lender will incur
by reason of any such delinquency in payment.

 

(c) At Lender’s option, any written notice of default required to be given to
Borrower hereunder may be given in the form of a statutory notice of default
under the laws of the State of Ohio relating to non-judicial foreclosures of
mortgages.

 

7. Late Charges.

 

Borrower acknowledges that, if any monthly installment payment under this Note
is not made when due, Lender will as a result thereof incur costs not
contemplated by this Note, the exact amount of which would be extremely
difficult or impracticable to ascertain. Such costs include without limitation
processing and accounting charges. Accordingly, except as may otherwise be
mandated by applicable law, Borrower hereby agrees to pay to Lender with respect
to each monthly installment payment which is not received by Lender within five
(5) days of (and including) the date when due (four (4) days after the due date)
a late charge equal to FIVE PERCENT (5%) of the amount of the payment. Borrower
and Lender agree that such late charge represents a fair and reasonable estimate
of the costs Lender will incur by reason of such late payment. Acceptance of
such late charge by Lender shall in no event constitute a waiver of the default
with respect to the overdue amount, and shall not prevent Lender from exercising
any of the other rights and remedies available to Lender.

 

8. Collection Expenses.

 

If an Event of Default occurs under this Note and Lender consults an attorney
regarding the enforcement of any of its rights or remedies under this Note or
any of the other Loan Documents, or if this Note is placed in the hands of an
attorney for collection, or if suit is brought to enforce this Note or any of
the other Loan Documents, Borrower promises to pay Lender on demand for all
fees, costs and expenses, including attorneys’ fees, incurred in connection
therewith. Such fees, costs and expenses shall include those incurred with or
without suit and those incurred at or in preparation for any trial, appeal or
review or in any proceedings under any present or future federal bankruptcy act
or state receivership law, and any post-judgment collection proceedings.

 

9. Security; Loan Documents.

 

This Note is secured, among other documents, by a Mortgage, Assignment of Rents
and Leases, and Security Agreement (the “Mortgage”) encumbering property (the
“Property”)

 

4



--------------------------------------------------------------------------------

located in Hamilton County, in the State of Ohio. It is also secured, in part,
by an Unconditional Guaranty (the “Guaranty”) executed by Convergys Corporation
(“Guarantor”). This Note, the Mortgage, the Guaranty and all other related
instruments and documents are collectively referred to herein as the “Loan
Documents.”

 

10. Waivers.

 

Except as expressly provided in this Note to the contrary, Borrower hereby
waives presentment, protest and demand for payment, notice of protest, demand,
dishonor and nonpayment of this Note.

 

11. Limited Recourse Debt.

 

Except as otherwise provided herein, the Borrower and its constituent members
are hereby released from all personal liability hereunder, provided, however,
that such release shall not operate to invalidate the lien of the Mortgage
securing this Note. In the event of foreclosure of the Mortgage or other
enforcement of the collection of the indebtedness evidenced by this Note, Lender
agrees, and any holder of this Note shall be deemed by acceptance hereof to have
agreed, not to take a deficiency judgment against Borrower or any of its
constituent members with respect to said indebtedness. Notwithstanding the
foregoing, Borrower and Guarantors, shall have full liability, jointly and
severally, for any damages and/or losses due to items (i) through (viii) below
and shall have full liability, jointly and severally, under this Note and the
Loan Documents in the event of the occurrences under items (ix) and (x) below:

 

(i) waste to the property encumbered by the Mortgage (the “Property”) or any
fraud or willful misrepresentation committed by Borrower;

 

(ii) any retention of rental income or other income of the Property after an
Event of Default has occurred, to the extent that any such retention is not
applied to the operation of the Property, i.e. capital and operating expenses,
and the retention of security deposits or other deposits made by tenants of the
Property which are not paid to tenants when due or transferred to Lender or any
other party acquiring the Property at a foreclosure sale or any transfer in lieu
of foreclosure;

 

(iii) any property taxes or assessments accrued prior to the Lender taking title
to the Property;

 

(iv) removal and failure to replace any personal property securing the Loan;

 

(v) misapplication of insurance or condemnation proceeds in violation of the
terms of the Loan Documents;

 

(vi) Borrower’s failure to maintain insurance or liability insurance as required
by the Loan Documents;

 

(vii) all damages, liabilities, costs and expenses, including attorneys’ fees,
incurred by the Lender due to the presence of any hazardous, toxic and dangerous
wastes,

 

5



--------------------------------------------------------------------------------

substances and materials, including hazardous asbestos, on the Property and due
to any breach of covenant, breach of warranty or misrepresentation by Borrower
under the Mortgage and any other Loan Document with respect to hazardous, toxic
and dangerous wastes, substances and materials and Borrower’s failure to perform
any obligations under the environmental indemnity delivered to Lender in
connection with the Loan; provided, however, that there will be no liability to
the Borrower for such waste, substance and/or materials which are introduced to
the Property subsequent to any transfer of the Property specifically permitted
under Article 4 of the Mortgage or to Lender’s acquisition of title to the
Property as a result of foreclosure or a deed in lieu of foreclosure (the date
of any such transfer is referred to herein as the “Transfer Date”); provided
further, however, that Borrower shall bear the burden of proof that the
introduction and initial release of such hazardous substance (a) occurred
subsequent to the Transfer Date, (b) did not occur as the result of any action
of Borrower and (c) did not occur as a result of continuing migration or release
of any Hazardous Substance introduced prior to the Transfer Date in, on, under
or near the Property;

 

(viii) any fees and costs including reasonable attorneys’ fees incurred in
enforcing and collecting any amounts due under this Paragraph;

 

(ix) a transfer of title to the Property without Lender’s consent, except if
specifically permitted under the terms of the Mortgage; and

 

(x) subordinate financing placed against the Property without Lender’s consent.

 

The foregoing limitation on personal liability is not intended and shall not be
deemed to constitute a forgiveness of the indebtedness evidenced by this Note or
a release of the obligation to repay said indebtedness according to the terms
and provisions hereof, but shall operate solely to limit the remedies otherwise
available to the holder hereof for the enforcement and collection of such
indebtedness. The provisions of this paragraph shall control over any
conflicting provisions of this Note, the Mortgage or any other instrument or
document executed in connection with the indebtedness evidenced hereby.

 

12. Limitation on Interest and Loan Charges.

 

Interest, fees and charges collected or to be collected in connection with the
indebtedness evidenced hereby shall not exceed the maximum, if any, permitted by
any applicable law. If any such law is interpreted so that said interest, fees
and/or charges would exceed any such maximum and Borrower is entitled to the
benefit of such law, then: (A) such interest, fees and/or charges shall be
reduced by the amount necessary to reduce the same to the permitted maximum; and
(B) any sums already collected from Borrower which exceeded the permitted
maximum will be refunded. Lender may choose to make the refund either by
treating the payments, to the extent of the excess, as prepayments of principal
or by making a direct payment to Borrower. No prepayment premium shall be
assessed on prepayments under this paragraph. The provisions of this paragraph
shall control over any inconsistent provision of this Note or the Mortgage or
any other document executed in connection with the indebtedness evidenced
hereby.

 

6



--------------------------------------------------------------------------------

13. Governing Law.

 

This Note shall be construed, enforced and otherwise governed by the laws of the
State of Ohio.

 

14. Lender.

 

As used herein, the term “Lender” includes any subsequent holder of or
participant in this Note.

 

15. Notices.

 

All notices delivered hereunder shall be delivered in accordance with the terms
and conditions of the Mortgage.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
day and year first above written.

 

BORROWER:

ASSET OHIO FOURTH STREET LLC,

an Ohio limited liability company

By:   /s/ William H. Hawkins II    

--------------------------------------------------------------------------------

   

Name: William H. Hawkins II

   

Title: Vice President

 

8